DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, was examined under the first inventor to file provisions of the AIA .  
	
Reasons for Allowance
The following is Examiner’s statement of reasons for allowance: 
Independent claim 2 is drawn to the general notion of a light control device. 
Even though all of the features as claimed in the instant application were available in the prior art, of particular significance is that no single prior art reference or reasonable combination of prior art references was found to disclose all of the following elements, thereby distinguishing the instant application’s claimed subject matter over the prior art references of record.  
The particularly-significant, distinguishing structural and functional features are a light control device delivering approximately collimated environmental light from an ocular field of view to an area of an eye which is greater than or equivalent to 1.5 mm from the eye’s optical axis, the light control device generating a moving aperture effect at a rate of at least 50 hertz based on a speed of fixational movements of the eye, when these structural and functional features are considered with all other structural and functional features in each of the respective claims.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.  

Conclusion
References found pertinent to the instant Office Action but not cited in rejection are collected in the attached PTO-892 form and described below: 
Samec; Nicole Elizabeth et al., US 20160270656 A1, describes a light control device formed of layers placed extraocularly, intracorneally, or intraocularly anterior to a user’s retina and delivering approximately collimated to the user’s retina, the layers containing liquid crystal elements forming size and placement adjustable apertures surrounded by occluded areas which sample and deliver image light to the user retina (see Fig. 17E), but does not describe a light control device delivering approximately collimated environmental light from an ocular field of view to an area of an eye which is greater than or equivalent to 1.5 mm from the eye’s optical axis, the light control device generating a moving aperture effect at a rate of at least 50 hertz based on a speed of fixational movements of the eye; 
Rabner; Arthur, US 20170108702 A1, describes a vision system which opens and closes apertures at a rate within the range of 50 Hz to 50 kHz (see Figs. 21A-C, 22A-D), but does not describe a light control device delivering approximately collimated environmental light from an ocular field of view to an area of an eye which is greater than or equivalent to 1.5 mm from the eye’s optical axis, the light control device generating a moving aperture effect at a rate of at least 50 hertz based on a speed of fixational movements of the eye; 
Sano; Kentaro, US 20120295202 A1, describes a drawing system containing an aperture array used in conjunction with a collimator providing a defocus adjustment (see Figs. 1, 5A, 5B, 5C); but does not describe a light control device delivering approximately collimated environmental light from an ocular field of view to an area of an eye which is greater than or equivalent to 1.5 mm from the eye’s optical axis, the light control device generating a moving aperture effect at a rate of at least 50 hertz based on a speed of fixational movements of the eye. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J EURICE whose telephone number is (571)270-5957. The examiner can normally be reached weekdays from about 6:00 AM to 2:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C. Lee can be reached on 571 272 2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Michael J Eurice/Primary Examiner, Art Unit 2693